Exhibit 10.30

 

FIFTH AMENDMENT

TO ENERGY PARTNERS, LTD. 

EMPLOYEE CHANGE OF CONTROL SEVERANCE PLAN

 

The Energy Partners, Ltd. Change of Control Severance Plan, effective as of
September 13, 2006, and as amended by the certain First, Second, Third and
Fourth Amendments thereto (the “Plan”), is hereby amended as follows:

1.



Section 8 is amended by deleting the date “November 1, 2013” in the second
sentence and substituting therefor the date “November 1, 2015” to read as
follows:

The Board may amend, alter, suspend, discontinue, or terminate the Plan without
the consent of shareholders of the Company or Participants; provided,  however,
that no amendment, alteration, suspension, discontinuation, or termination of
the Plan shall be permitted after a Change of Control of the Company which would
adversely affect a Participant’s right to benefits in connection with that
Change of Control. Notwithstanding the foregoing, prior to November 1, 2015, no
amendment or termination of the Plan is permitted that would remove a
Participant from the Plan or that would adversely affect a Participant’s rights
to benefits under the Plan; provided, however, that if the Board and/or
Committee determines in good faith that (x) a transaction, including, without
limitation, an exchange offer, recapitalization or bankruptcy, would constitute
a Change of Control and (y) such transaction’s treatment as a Change of Control
is not consistent with fulfilling the objectives of the Plan, then the Board
and/or Committee may amend the Plan in order to modify the definition of “Change
of Control” in a manner consistent with such good faith determination.

Duly adopted effective as of the 5th day of November, 2013.

EPL Oil & Gas, Inc.

BY: /S/ David Cedro

David Cedro

Senior Vice President

 



--------------------------------------------------------------------------------